DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 12/15/2021 has been received and entered into the application file.  

Election/Restrictions
Applicants previously elected Group 1, drawn to a process of forming a jellyfish collagen hydrogel...  Claims 1, 2, 4-7, 10, 12, 13 and 39 read on the elected invention and have been considered on the merits.  Claims 16, 21 and 35-38 remain withdrawn from consideration, pursuant to 37 CFR 1.142(b) as being directed to non-elected inventions.

Status of Prior Rejections/Response to Arguments
RE: Objection to claims 1 and 7:
	The amendments to the claims are effective to obviate the prior grounds of objection.  The objections are withdrawn.

RE: Rejection of claim 5 under 35 USC 112(b):
	The amendment to claim 5 is effective to obviate the prior ground of rejection.  The rejection is withdrawn. 

RE: Rejection of claims 1, 2, 4-6, 10, 12 and 13 under 35 USC 103 over Addad et al in view of Hoyer et al:
	Applicants have traversed the rejection of record on the grounds that primary reference Addad et al does not teach or suggest gelation of the jellyfish collagen to form a hydrogel.  Applicants argue that the statement of record concluding that crosslinking of the collagen solution necessarily forms a hydrogel is inaccurate.  Applicants argue the cross-linked hydrogel is still in the form of a solution, as evidenced by the fact that Addad et al are applied to SDS-PAGE gel (See Addad et al, Pg 978 “3.5 Crosslinking of Jellyfish Collagen”).  
	In response, Applicants’ argument is well-taken.  It is noted that Applicants are asserting that neither dialysis of purified jellyfish collagen to neutralization buffer nor crosslinking will necessarily yield a hydrogel. 
Applicants further traverse on the grounds that secondary reference Hoyer et al does not form a hydrogel, but rather a freeze-dried sponge. 
In response, it is agreed Hoyer et al produces a freeze-dried sponge.  Hoyer et al was relied upon for the disclosure of a process for isolating jellyfish collagen, involving mixing a solution of purified jellyfish collagen to an aqueous neutralization buffer to precipitate out collagen.  Applicants’ argument that Hoyer et al does not, at any point, produce a hydrogel, is also recognized as an assertion that mixing a solution of purified jellyfish collagen and an aqueous neutralization buffer will not necessarily form  a hydrogel. 
The rejection is withdrawn. 

RE: Rejection of claims 1, 2, 4-7, 10, 12 and 13 under 35 USC 103 over Addad et al, in view of Hoyer et al, and further in view of Imhoff et al:
	The rejection is withdrawn for the reasons set forth above.  Tertiary reference Imhoff et al does not cure the deficiencies of the primary and second references.

Allowable Subject Matter
Claims 1, 2, 4-7, 10, 12, 13 and 39 are allowed.  This application is in condition for allowance except for the presence of claims 16, 21 and 35-38 directed to inventions non-elected without traverse.  None of claims 16, 21 or 35-38 include all limitations of the allowable claims, and thus they are not eligible for rejoinder.  Accordingly, claims 16, 21 and 35-38 are cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 16, 21 and 35-38 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants have persuasively argued that the closest prior art (Addad et al) does not read on or render obvious the instantly claimed method.  The claimed method is directed to producing a jellyfish collagen hydrogel comprising jellyfish collagen fibrils.  Based on the prosecution record, it is interpreted that mere exposure of a solution of purified jellyfish collagen and an aqueous neutralization buffer is not necessarily effective to form a hydrogel.  Thus, the combination of claimed steps (a) and (b) must be performed under conditions effective to form a hydrogel comprising collagen fibrils (said conditions being related to time of exposure, temperature, pH, composition of the neutralization buffer, etc).  The specification does disclose conditions effective to form a hydrogel, thus the claims are enabled.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633